Order of the Surrogate’s Court of Kings county denying, in an accounting proceeding, appellants’ motion to compel respondents, Samuel Marcus and Isidor Wels, who are not parties to the accounting proceeding, to deposit with the clerk of the Surrogate’s Court all books and records in their possession pertaining to the administration of the estate of Henry Grube, deceased, and to permit appellants to make a discovery and inspection thereof, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.